Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF WASHINGTON

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Frognal Holdings, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1610 Everett Mall Way
                                  Everett, WA 98208
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Snohomish                                                       Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  13500 60th Avenue West Edmonds, WA 98026
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                Case 20-11966-TWD                   Doc 1       Filed 07/23/20            Ent. 07/23/20 12:04:37                Pg. 1 of 40
Debtor    Frognal Holdings, LLC                                                                        Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                 Case 20-11966-TWD                       Doc 1      Filed 07/23/20             Ent. 07/23/20 12:04:37                    Pg. 2 of 40
Debtor   Frognal Holdings, LLC                                                                     Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                Case 20-11966-TWD                      Doc 1      Filed 07/23/20             Ent. 07/23/20 12:04:37                  Pg. 3 of 40
Debtor    Frognal Holdings, LLC                                                                    Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      July 23, 2020
                                                  MM / DD / YYYY


                             X   /s/ Abdul Latif Lakhani                                                  Abdul Latif Lakhani
                                 Signature of authorized representative of debtor                         Printed name

                                         President of Integral Northwest
                                 Title   Corporation, Manager




18. Signature of attorney    X   /s/ Christine M. Tobin-Presser                                            Date July 23, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Christine M. Tobin-Presser
                                 Printed name

                                 Bush Kornfeld LLP
                                 Firm name

                                 601 Union St., Suite 5000
                                 Seattle, WA 98101-2373
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (206) 292-2110                Email address      ctobin@bskd.com

                                 WSBA 27628 WA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                 Case 20-11966-TWD                  Doc 1        Filed 07/23/20             Ent. 07/23/20 12:04:37                 Pg. 4 of 40
 Fill in this information to identify the case:

 Debtor name         Frognal Holdings, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          July 23, 2020                           X /s/ Abdul Latif Lakhani
                                                                       Signature of individual signing on behalf of debtor

                                                                       Abdul Latif Lakhani
                                                                       Printed name

                                                                       President of Integral Northwest Corporation, Manager
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




               Case 20-11966-TWD                          Doc 1           Filed 07/23/20            Ent. 07/23/20 12:04:37      Pg. 5 of 40
 Fill in this information to identify the case:
 Debtor name Frognal Holdings, LLC
 United States Bankruptcy Court for the: WESTERN DISTRICT OF                                                                                          Check if this is an
                                                WASHINGTON
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 16525 Ash Way, LLC                                              Intercompany                                                                                           $207,560.27
 1610 SE Everett Mall                                            Payable
 Way
 Everett, WA 98208
 Aero Construction                                                                                                                                                        $27,799.80
 PO Box 295
 Snohomish, WA
 98291
 Associated Earth                                                Geotechnical                                                                                             $78,302.72
 Sciences, Inc                                                   Services
 911 Fifth Ave, Suite
 100
 Kirkland, WA 98033
 Bill's Blueprint, Inc.                                          Printing/Reproduc                                                                                          $3,536.48
 2920 Rockafeller                                                tions
 Ave
 Everett, WA 98201
 Chicago Title of                                                ALTA                                                                                                         $432.10
 Washington
 1111 Third Avenue,
 Suite 320
 Seattle, WA 98101
 Earth Solutions NW                                              Environmental                                                                                              $1,125.00
 LLC                                                             Site Assessment
 15365 NE 90th
 Street, Suite 10
 Redmond, WA
 98052
 Land Technologies                                               Engineering/Permi                                                                                      $200,793.75
 18820 3rd Ave NE                                                tting
 Arlington, WA 98223
 Metron and                                                      Land Surveying,                                                                                            $5,757.50
 Associates, Inc.                                                Mapping,
 307 N. Olympic,                                                 Planning
 Suite 205
 Arlington, WA 98223



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                    Case 20-11966-TWD                          Doc 1       Filed 07/23/20             Ent. 07/23/20 12:04:37                         Pg. 6 of 40
 Debtor    Frognal Holdings, LLC                                                                              Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 North Peak                                                      Survey                                                                                                     $5,519.00
 Associates, LLC
 10512 NE 140th St.
 Kirkland, WA 98034
 Oseran Hahn, PS                                                 Legal Services                                                                                           $13,928.49
 10900 NE Fourth St,
 Suite 1430
 Bellevue, WA 98004
 Paul Jay Landscape                                              Landscape Design                                                                                           $5,040.00
 Architect
 2917 East Division
 Mount Vernon, WA
 98274
 Perkl Properties,                                               Owners                                                                                                   $34,853.32
 LLC                                                             Representative/Pr
 9725 32nd St SE                                                 oject Management
 Lake Stevens, WA
 98258
 Robert A. Underhill                                             Tax Accounting                                                                                             $8,346.25
 PC                                                              Services
 601 Union Street,
 Suite 3300
 Seattle, WA 98101
 S.A. Newman Firm                                                Forest Practice                                                                                            $1,716.22
 Inc.                                                            Consulting
 PO Box 156
 Everett, WA
 98206-0156
 Sound Publishing                                                Public Notice                                                                                                $110.25
 Inc.                                                            Publishing
 11323 Commando
 Rd W
 Everett, WA 98204
 Trinity Real Estate                                             Broker Services        Contingent                                                                        $11,637.50
 3720 Carillon Point                                                                    Unliquidated
 Kirkland, WA 98033                                                                     Disputed
 Washington State                                                Water Quality                                                                                              $2,216.00
 Dept. Ecology                                                   Program/Stormwa
 PO Box 47611                                                    ter Construction
 Olympia, WA                                                     Permit
 98504-7611




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                    Case 20-11966-TWD                          Doc 1       Filed 07/23/20             Ent. 07/23/20 12:04:37                         Pg. 7 of 40
 Fill in this information to identify the case:

 Debtor name            Frognal Holdings, LLC

 United States Bankruptcy Court for the:                       WESTERN DISTRICT OF WASHINGTON

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $       30,800,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           121,624.10

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $       30,921,624.10


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $       10,325,493.84


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           976,737.46


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         11,302,231.30




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy



                Case 20-11966-TWD                                      Doc 1              Filed 07/23/20                         Ent. 07/23/20 12:04:37                            Pg. 8 of 40
 Fill in this information to identify the case:

 Debtor name         Frognal Holdings, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Union Bank                                              Checking                        8218                                         $48.73




           3.2.     Union Bank                                              Money Market                    8723                                       $205.76




           3.3.     US Bank                                                 Checking                        0309                                       $481.61



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                        $736.10
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit

 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy



               Case 20-11966-TWD                          Doc 1       Filed 07/23/20       Ent. 07/23/20 12:04:37                 Pg. 9 of 40
 Debtor           Frognal Holdings, LLC                                                        Case number (If known)
                  Name




           8.1.     Legal Retainer                                                                                                 $70,888.00




 9.        Total of Part 2.                                                                                                     $70,888.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


           11b. Over 90 days old:                            3,100,340.40    -                     3,100,340.40 =....                Unknown
                                              face amount                        doubtful or uncollectible accounts
                                              Intercompany Receivables - $3,098,340.40; Due from Abdul Latif Lakhani - $2,000.00

 12.       Total of Part 3.                                                                                                            $0.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:          Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:          Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:          Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:          Real property
54. Does the debtor own or lease any real property?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy



             Case 20-11966-TWD                           Doc 1       Filed 07/23/20        Ent. 07/23/20 12:04:37       Pg. 10 of 40
 Debtor         Frognal Holdings, LLC                                                         Case number (If known)
                Name



        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used     Current value of
            property                                      extent of           debtor's interest        for current value         debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. 13500 60th Avenue W
                     Edmonds, WA 98026

                     Proposed 112-lot
                     residential
                     subdivision

                     10-03-18 -
                     $27,200,000.00
                     10-18-19 -
                     $24,600,000.00
                     03-2020 -
                     $30,000,000.00 (per
                     potential lender)                    100% owner                   Unknown         Appraisal                       $30,800,000.00




 56.        Total of Part 9.                                                                                                         $30,800,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                  Current value of
                                                                                                                                  debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy



             Case 20-11966-TWD                           Doc 1       Filed 07/23/20       Ent. 07/23/20 12:04:37               Pg. 11 of 40
 Debtor         Frognal Holdings, LLC                                                        Case number (If known)
                Name



 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims
           Claim for return of deposit. Silver Arch Capital LLC is
           improperly retaining a deposit with respect to financing
           that was being contemplated but was never provided.                                                                   $50,000.00
           Nature of claim         Claim for turnover
           Amount requested                         $50,000.00



 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                  $50,000.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy



             Case 20-11966-TWD                           Doc 1       Filed 07/23/20       Ent. 07/23/20 12:04:37      Pg. 12 of 40
 Debtor          Frognal Holdings, LLC                                                                               Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $736.10

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $70,888.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                     $30,800,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                  $50,000.00

 91. Total. Add lines 80 through 90 for each column                                                            $121,624.10           + 91b.           $30,800,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $30,921,624.10




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy



              Case 20-11966-TWD                               Doc 1            Filed 07/23/20                   Ent. 07/23/20 12:04:37                 Pg. 13 of 40
 Fill in this information to identify the case:

 Debtor name         Frognal Holdings, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Shaughnessy Capital LLC                        Describe debtor's property that is subject to a lien             $10,309,406.00            $30,800,000.00
       Creditor's Name                                13500 60th Avenue West
                                                      Edmonds, WA 98026
       333 Mamaroneck Ave #291
       White Plains, NY 10605
       Creditor's mailing address                     Describe the lien
                                                      Deed of Trust
       brose@mb2management.c                          Is the creditor an insider or related party?
       om                                                No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       05/23/17 (asserted balance                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       as of 07/15/20)
       Last 4 digits of account number
       2MB2
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.2   Snohomish Cty. Treasurer                       Describe debtor's property that is subject to a lien                   $16,087.84          $30,800,000.00
       Creditor's Name                                13500 60th Avenue West
       M/S #501                                       Edmonds, WA 98026
       3000 Rockefeller Ave.
       Everett, WA 98201
       Creditor's mailing address                     Describe the lien
                                                      Real Property Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



             Case 20-11966-TWD                           Doc 1          Filed 07/23/20                Ent. 07/23/20 12:04:37             Pg. 14 of 40
 Debtor       Frognal Holdings, LLC                                                             Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



                                                                                                                         $10,325,493.
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                   84

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy



             Case 20-11966-TWD                           Doc 1          Filed 07/23/20       Ent. 07/23/20 12:04:37                    Pg. 15 of 40
 Fill in this information to identify the case:

 Debtor name         Frognal Holdings, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)
                                                                                                                                                     Check if this is an
                                                                                                                                                     amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $207,560.27
           16525 Ash Way, LLC                                                   Contingent
           1610 SE Everett Mall Way                                             Unliquidated
           Everett, WA 98208                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Intercompany Payable
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $59,762.13
           Abdul John Lakhani                                                   Contingent
           1610 SE Everett Mall Way                                             Unliquidated
           Everett, WA 98208                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $27,799.80
           Aero Construction                                                    Contingent
           PO Box 295                                                           Unliquidated
           Snohomish, WA 98291                                                  Disputed
           Date(s) debt was incurred May 2019; May 2020
                                                                             Basis for the claim:
           Last 4 digits of account number OG10
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $1,500.00
           Allegro at Ash Creek, LLC                                            Contingent
           1610 SE Everett Mall Way                                             Unliquidated
           Everett, WA 98208                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Intercompany Payable
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                       page 1 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         27718                                              Best Case Bankruptcy



              Case 20-11966-TWD                          Doc 1        Filed 07/23/20               Ent. 07/23/20 12:04:37                          Pg. 16 of 40
 Debtor       Frognal Holdings, LLC                                                                   Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,749.00
          Anthem                                                                Contingent
          1610 SE Everett Mall Way                                              Unliquidated
          Everett, WA 98208                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Intercompany Payable
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $78,302.72
          Associated Earth Sciences, Inc                                        Contingent
          911 Fifth Ave, Suite 100                                              Unliquidated
          Kirkland, WA 98033                                                    Disputed
          Date(s) debt was
          incurred October     2019-June 2020                                Basis for the claim:    Geotechnical Services
          Last 4 digits of account number H001                               Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,536.48
          Bill's Blueprint, Inc.                                                Contingent
          2920 Rockafeller Ave                                                  Unliquidated
          Everett, WA 98201                                                     Disputed
          Date(s) debt was
          incurred August      2019 to present                               Basis for the claim:    Printing/Reproductions
          Last 4 digits of account number 0600                               Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $30,088.81
          BPH Development Group, LLC                                            Contingent
          1610 SE Everett Mall Way                                              Unliquidated
          Everett, WA 98208                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Intercompany Payable
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $432.10
          Chicago Title of Washington                                           Contingent
          1111 Third Avenue, Suite 320                                          Unliquidated
          Seattle, WA 98101                                                     Disputed
          Date(s) debt was incurred July 2019
                                                                             Basis for the claim:    ALTA
          Last 4 digits of account number 3325
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,125.00
          Earth Solutions NW LLC                                                Contingent
          15365 NE 90th Street, Suite 10                                        Unliquidated
          Redmond, WA 98052                                                     Disputed
          Date(s) debt was incurred February 2020
                                                                             Basis for the claim:    Environmental Site Assessment
          Last 4 digits of account number 2673
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $43,923.87
          Integral Northwest Corp                                               Contingent
          1610 SE Everett Mall Way                                              Unliquidated
          Everett, WA 98208                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Intercompany Payable
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 2 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 20-11966-TWD                           Doc 1        Filed 07/23/20               Ent. 07/23/20 12:04:37                          Pg. 17 of 40
 Debtor       Frognal Holdings, LLC                                                                   Case number (if known)
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $75,000.00
          Integral Northwest Corp                                               Contingent
          1610 SE Everett Mall Way                                              Unliquidated
          Everett, WA 98208                                                     Disputed
          Date(s) debt was incurred 07/21/20
                                                                             Basis for the claim:    Loan for legal retainer
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $75,379.50
          Kamil Lakhani                                                         Contingent
          1610 SE Everett Mall Way                                              Unliquidated
          Everett, WA 98208                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $200,793.75
          Land Technologies                                                     Contingent
          18820 3rd Ave NE                                                      Unliquidated
          Arlington, WA 98223                                                   Disputed
          Date(s) debt was
          incurred November          2017 to present                         Basis for the claim:    Engineering/Permitting
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,757.50
          Metron and Associates, Inc.                                           Contingent
          307 N. Olympic, Suite 205                                             Unliquidated
          Arlington, WA 98223                                                   Disputed
          Date(s) debt was incurred October 2018,
                                                                             Basis for the claim:    Land Surveying, Mapping, Planning
          December 2018, March 2019
          Last 4 digits of account number 6110                               Is the claim subject to offset?     No       Yes


 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,519.00
          North Peak Associates, LLC                                            Contingent
          10512 NE 140th St.                                                    Unliquidated
          Kirkland, WA 98034                                                    Disputed
          Date(s) debt was incurred May 2019
                                                                             Basis for the claim:    Survey
          Last 4 digits of account number 1864
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $13,928.49
          Oseran Hahn, PS                                                       Contingent
          10900 NE Fourth St, Suite 1430                                        Unliquidated
          Bellevue, WA 98004                                                    Disputed
          Date(s) debt was incurred June 2019 to May 2020
                                                                             Basis for the claim:    Legal Services
          Last 4 digits of account number 025M
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,040.00
          Paul Jay Landscape Architect                                          Contingent
          2917 East Division                                                    Unliquidated
          Mount Vernon, WA 98274                                                Disputed
          Date(s) debt was incurred February 2019
                                                                             Basis for the claim:    Landscape Design
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 3 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 20-11966-TWD                           Doc 1        Filed 07/23/20               Ent. 07/23/20 12:04:37                          Pg. 18 of 40
 Debtor       Frognal Holdings, LLC                                                                   Case number (if known)
              Name

 3.19      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $34,853.32
           Perkl Properties, LLC                                                Contingent
           9725 32nd St SE                                                      Unliquidated
           Lake Stevens, WA 98258                                               Disputed
           Date(s) debt was incurred March 2019 to present
                                                                             Basis for the claim:    Owners Representative/Project Management
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $8,346.25
           Robert A. Underhill PC                                               Contingent
           601 Union Street, Suite 3300                                         Unliquidated
           Seattle, WA 98101                                                    Disputed
           Date(s) debt was incurred May 2020
                                                                             Basis for the claim:    Tax Accounting Services
           Last 4 digits of account number AL10
                                                                             Is the claim subject to offset?     No       Yes

 3.21      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $1,716.22
           S.A. Newman Firm Inc.                                                Contingent
           PO Box 156                                                           Unliquidated
           Everett, WA 98206-0156                                               Disputed
           Date(s) debt was
           incurred January       2019, January 2020                         Basis for the claim:    Forest Practice Consulting
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes

 3.22      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $77,659.50
           Shergar Land Corp.                                                   Contingent
           1610 SE Everett Mall Way                                             Unliquidated
           Everett, WA 98208                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Easement
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $110.25
           Sound Publishing Inc.                                                Contingent
           11323 Commando Rd W                                                  Unliquidated
           Everett, WA 98204                                                    Disputed
           Date(s) debt was incurred October 2019
                                                                             Basis for the claim:    Public Notice Publishing
           Last 4 digits of account number 0050
                                                                             Is the claim subject to offset?     No       Yes

 3.24      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $11,637.50
           Trinity Real Estate                                                  Contingent
           3720 Carillon Point
                                                                                Unliquidated
           Kirkland, WA 98033
                                                                                Disputed
           Date(s) debt was incurred     May 2020
           Last 4 digits of account number                                   Basis for the claim:    Broker Services
                                                                             Is the claim subject to offset?     No       Yes

 3.25      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $2,216.00
           Washington State Dept. Ecology                                       Contingent
           PO Box 47611                                                         Unliquidated
           Olympia, WA 98504-7611                                               Disputed
           Date(s) debt was incurred August 2019
                                                                             Basis for the claim:    Water Quality Program/Stormwater Construction
           Last 4 digits of account number                                   Permit
                                                                             Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 4 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 20-11966-TWD                           Doc 1        Filed 07/23/20               Ent. 07/23/20 12:04:37                          Pg. 19 of 40
 Debtor       Frognal Holdings, LLC                                                                Case number (if known)
              Name

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                               On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                  related creditor (if any) listed?                account number, if
                                                                                                                                                   any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                   Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.       $                           0.00
 5b. Total claims from Part 2                                                                        5b.   +   $                     976,737.46

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.       $                        976,737.46




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 5 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy



             Case 20-11966-TWD                           Doc 1        Filed 07/23/20           Ent. 07/23/20 12:04:37                       Pg. 20 of 40
 Fill in this information to identify the case:

 Debtor name         Frognal Holdings, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Construction Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      Aero Construction
             List the contract number of any                                          PO Box 295
                   government contract                                                Snohomish, WA 98291


 2.2.        State what the contract or                   Geotechnical Services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      Associated Earth Sciences
             List the contract number of any                                          2911 1/2 Hewitt Ave, Ste. 2
                   government contract                                                Everett, WA 98201


 2.3.        State what the contract or                   Environmental Site
             lease is for and the nature of               Assessment
             the debtor's interest

                  State the term remaining
                                                                                      Earth Solutions NW LLC
             List the contract number of any                                          15365 NE 90th Street, Suite 10
                   government contract                                                Redmond, WA 98052


 2.4.        State what the contract or                   Engineering Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      Land Technologies
             List the contract number of any                                          18820 3rd Ave NE
                   government contract                                                Arlington, WA 98223




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy



             Case 20-11966-TWD                           Doc 1       Filed 07/23/20      Ent. 07/23/20 12:04:37                  Pg. 21 of 40
 Debtor 1 Frognal Holdings, LLC                                                                 Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.5.        State what the contract or                   Land Surveying,
             lease is for and the nature of               Mapping, Planning
             the debtor's interest

                  State the term remaining
                                                                                        Metron and Associates, Inc.
             List the contract number of any                                            307 N. Olympic, Suite 205
                   government contract                                                  Arlington, WA 98223


 2.6.        State what the contract or                   Survey
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        North Peak Associates, LLC
             List the contract number of any                                            10512 NE 140th St.
                   government contract                                                  Kirkland, WA 98034


 2.7.        State what the contract or                   Owners
             lease is for and the nature of               Representative/Project
             the debtor's interest                        Management

                  State the term remaining
                                                                                        Perkl Properties, LLC
             List the contract number of any                                            9725 32nd St SE
                   government contract                                                  Lake Stevens, WA 98258


 2.8.        State what the contract or                   Forest Practice
             lease is for and the nature of               Consulting
             the debtor's interest

                  State the term remaining
                                                                                        S.A. Newman Firm Inc.
             List the contract number of any                                            PO Box 156
                   government contract                                                  Everett, WA 98206-0156




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



             Case 20-11966-TWD                           Doc 1            Filed 07/23/20   Ent. 07/23/20 12:04:37          Pg. 22 of 40
 Fill in this information to identify the case:

 Debtor name         Frognal Holdings, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Shergar Land                                                                        Shaughnessy Capital                D
             Corp                              Shergar hypothecated real property as             LLC                                E/F
                                               additional collateral for the loan to the                                            G
                                               Debtor




Official Form 206H                                                          Schedule H: Your Codebtors                                        Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy



             Case 20-11966-TWD                           Doc 1       Filed 07/23/20    Ent. 07/23/20 12:04:37               Pg. 23 of 40
 Fill in this information to identify the case:

 Debtor name         Frognal Holdings, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                          $0.00
       From 8/01/2020 to Filing Date                                                                        See attached for
                                                                                                            fiscal year operating
                                                                                                   Other    revenues

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy



             Case 20-11966-TWD                           Doc 1        Filed 07/23/20             Ent. 07/23/20 12:04:37                 Pg. 24 of 40
 Debtor      Frognal Holdings, LLC                                                                      Case number (if known)



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                           Dates                Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                Value of property

       Shaughnessy Capital LLC                                   13500 60th Avenue W                                                                   $30,800,000.00
       333 Mamaroneck Ave #291                                   Edmonds, WA 98026
       White Plains, NY 10605                                    Foreclosure pending as of Petition Date


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                               Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



             Case 20-11966-TWD                           Doc 1         Filed 07/23/20            Ent. 07/23/20 12:04:37                   Pg. 25 of 40
 Debtor        Frognal Holdings, LLC                                                                        Case number (if known)




           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss         Value of property
       how the loss occurred                                                                                                                                   lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates               Total amount or
                the transfer?                                                                                                                               value
                Address
       11.1.    Bush Kornfeld LLP
                601 Union St., #5000                                                                                           July 16,
                Seattle, WA 98101-2373                                                                                         2020                      $1,815.00

                Email or website address
                bskd.com

                Who made the payment, if not debtor?
                Integral NW Corp (on behalf of
                Debtor)


       11.2.    Bush Kornfeld LLP
                601 Union St., #5000
                Seattle, WA 98101-2373                                                                                                                   $9,112.00

                Email or website address
                bskd.com

                Who made the payment, if not debtor?
                Frognal Holdings, LLC and Integral
                NW (on behalf of Debtor)



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers           Total amount or
                                                                                                                         were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy



               Case 20-11966-TWD                         Doc 1          Filed 07/23/20              Ent. 07/23/20 12:04:37                  Pg. 26 of 40
 Debtor        Frognal Holdings, LLC                                                                    Case number (if known)



               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     8115 Broadway, Suite 204                                                                                  1993 to 04/01/20
                 Everett, WA 98203

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was               Last balance
               Address                                           account number           instrument                  closed, sold,              before closing or
                                                                                                                      moved, or                           transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



               Case 20-11966-TWD                         Doc 1         Filed 07/23/20            Ent. 07/23/20 12:04:37                  Pg. 27 of 40
 Debtor      Frognal Holdings, LLC                                                                      Case number (if known)




          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy



             Case 20-11966-TWD                           Doc 1        Filed 07/23/20             Ent. 07/23/20 12:04:37                 Pg. 28 of 40
 Debtor      Frognal Holdings, LLC                                                                      Case number (if known)



25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Kristi Baird dba Axis Admin Svcs                                                                                           September 2015 to
                    10106 177th Ave NE                                                                                                         present
                    Redmond, WA 98052

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Robert A. Underhill PC                                                                                                     2010 to present
                    60 Union Street, Suite 3300
                    Seattle, WA 98101

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Kristi Baird dba Axis Admin Svcs
                    10106 177th Ave NE
                    Redmond, WA 98052

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Silver Arch Capital Partners LLC
                    411 Hackensack Avenue, Suite 80
                    Hackensack, NJ 07601

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy



             Case 20-11966-TWD                           Doc 1        Filed 07/23/20             Ent. 07/23/20 12:04:37                    Pg. 29 of 40
 Debtor      Frognal Holdings, LLC                                                                      Case number (if known)



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Integral Northwest Corp                                                                            Manager                               0


       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Grosvener Pacific Holdings,                                                                        Member                                90.1
       Inc.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       The Eternal Sapling, LLC                                                                           Member                                9.9




29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    Grosvenor Pacific Holdings, Inc.                                                                           EIN:        XX-XXXXXXX

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy



             Case 20-11966-TWD                           Doc 1        Filed 07/23/20             Ent. 07/23/20 12:04:37                 Pg. 30 of 40
 Debtor      Frognal Holdings, LLC                                                                      Case number (if known)



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         July 23, 2020

 /s/ Abdul Latif Lakhani                                                Abdul Latif Lakhani
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President of Integral Northwest
                                            Corporation, Manager

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy



             Case 20-11966-TWD                           Doc 1        Filed 07/23/20             Ent. 07/23/20 12:04:37          Pg. 31 of 40
             ATTACHMENT TO STATEMENT OF FINANCIAL AFFAIRS 1
                                          Gross Income
                               Fiscal year runs from 08/01 to 07/31
08/01/19-Petition Date - $0.00
08/01/18 to 07/31/19 - $252,626.24
08/01/17 to 07/31/18 - $0.00




Case 20-11966-TWD         Doc 1      Filed 07/23/20    Ent. 07/23/20 12:04:37   Pg. 32 of 40
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Western District of Washington
 In re       Frognal Holdings, LLC                                                                            Case No.
                                                                                  Debtor(s)                   Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                        0.00
             Prior to the filing of this statement I have received                                        $                        0.00
             Balance Due                                                                                  $                        0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Preparation of a plan and disclosure statement and negotiations with creditors regarding the same.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     July 23, 2020                                                                /s/ Christine M. Tobin-Presser
     Date                                                                         Christine M. Tobin-Presser
                                                                                  Signature of Attorney
                                                                                  Bush Kornfeld LLP
                                                                                  601 Union St., Suite 5000
                                                                                  Seattle, WA 98101-2373
                                                                                  (206) 292-2110 Fax: (206) 292-2104
                                                                                  ctobin@bskd.com
                                                                                  Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy



              Case 20-11966-TWD                          Doc 1         Filed 07/23/20         Ent. 07/23/20 12:04:37             Pg. 33 of 40
                                                               United States Bankruptcy Court
                                                                     Western District of Washington
 In re      Frognal Holdings, LLC                                                                                     Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Grovsenor Pacific Hdgs, Inc.                                                         90.1%                                      Membership



 The Eternal Sapling, LLC                                                             9.9                                        Membership Interest



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

         I, the President of Integral Northwest Corporation, Manager of the corporation named as the debtor in this case,
declare under penalty of perjury that I have read the foregoing List of Equity Security Holders and that it is true and
correct to the best of my information and belief.



 Date July 23, 2020                                                           Signature /s/ Abdul Latif Lakhani
                                                                                            Abdul Latif Lakhani

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




             Case 20-11966-TWD                           Doc 1         Filed 07/23/20           Ent. 07/23/20 12:04:37                    Pg. 34 of 40
                                                               United States Bankruptcy Court
                                                                     Western District of Washington
 In re      Frognal Holdings, LLC                                                                            Case No.
                                                                                    Debtor(s)                Chapter     11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of Integral Northwest Corporation, Manager of the corporation named as the debtor in this case, hereby verify that the

attached list of creditors is true and correct to the best of my knowledge.




 Date:       July 23, 2020                                               /s/ Abdul Latif Lakhani
                                                                         Abdul Latif Lakhani/President of Integral Northwest Corporation,
                                                                         Manager
                                                                         Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



             Case 20-11966-TWD                           Doc 1         Filed 07/23/20           Ent. 07/23/20 12:04:37        Pg. 35 of 40
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        US ATTORNEY
                        ATTN BANKRUPTCY ASSISTANT
                        700 STEWART STREET
                        ROOM 5220
                        SEATTLE, WA 98101-4438


                        INTERNAL REVENUE SVC (PHIL)
                        CENTALIZED INSOL OPERATIONS
                        PO BOX 7346
                        PHILADELPHIA, PA 19101-7346


                        COMMODITY FUTURES TRADING
                        1155 21ST ST NW
                        WASHINGTON, DC 20581


                        SECURITIES & EXCHANGE COMM
                        OFFICE OF REORGANIZATION
                        444 S FLOWER ST. #900
                        LOS ANGELES, CA 90071


                        US TREASURY
                        SECRETARY OF THE TREASURY
                        1500 PENNSYLVANIA AVE NW
                        WASHINGTON, DC 20220


                        WA DEPT OF REV-SEA
                        BANKRUPTCY/CLAIMS UNIT
                        2101 4TH AVE #1400
                        SEATTLE, WA 98121-2300


                        WA DEPT OF L&I-OLY
                        COLLECTIONS
                        PO BOX 44171
                        OLYMPIA, WA 98504-4171


                        WA DEPT OF EMP SEC-OLY
                        UI TAX ADMIN
                        PO BOX 9046
                        OLYMPIA, WA 98507-9046


                        WA ATTORNEY GENERAL
                        BANKRUPTCY & COLLECTIONS UNIT
                        800 5TH AVE #2000
                        SEATTLE, WA 98104




    Case 20-11966-TWD   Doc 1   Filed 07/23/20   Ent. 07/23/20 12:04:37   Pg. 36 of 40
                    CHRISTINE M. TOBIN-PRESSER
                    BUSH KORNFELD LLP
                    601 UNION ST., SUITE 5000
                    SEATTLE, WA 98101-2373


                    FROGNAL HOLDINGS, LLC
                    1610 EVERETT MALL WAY
                    EVERETT, WA 98208


                    16525 ASH WAY, LLC
                    1610 SE EVERETT MALL WAY
                    EVERETT, WA 98208


                    ABDUL JOHN LAKHANI
                    1610 SE EVERETT MALL WAY
                    EVERETT, WA 98208


                    AERO CONSTRUCTION
                    PO BOX 295
                    SNOHOMISH, WA 98291


                    ALLEGRO AT ASH CREEK, LLC
                    1610 SE EVERETT MALL WAY
                    EVERETT, WA 98208


                    ANTHEM
                    1610 SE EVERETT MALL WAY
                    EVERETT, WA 98208


                    ASSOCIATED EARTH SCIENCES
                    2911 1/2 HEWITT AVE, STE. 2
                    EVERETT, WA 98201


                    ASSOCIATED EARTH SCIENCES, INC
                    911 FIFTH AVE, SUITE 100
                    KIRKLAND, WA 98033


                    BILL'S BLUEPRINT, INC.
                    2920 ROCKAFELLER AVE
                    EVERETT, WA 98201


                    BPH DEVELOPMENT GROUP, LLC
                    1610 SE EVERETT MALL WAY
                    EVERETT, WA 98208



Case 20-11966-TWD   Doc 1   Filed 07/23/20   Ent. 07/23/20 12:04:37   Pg. 37 of 40
                    CHICAGO TITLE OF WASHINGTON
                    1111 THIRD AVENUE, SUITE 320
                    SEATTLE, WA 98101


                    EARTH SOLUTIONS NW LLC
                    15365 NE 90TH STREET, SUITE 10
                    REDMOND, WA 98052


                    INTEGRAL NORTHWEST CORP
                    1610 SE EVERETT MALL WAY
                    EVERETT, WA 98208


                    KAMIL LAKHANI
                    1610 SE EVERETT MALL WAY
                    EVERETT, WA 98208


                    LAND TECHNOLOGIES
                    18820 3RD AVE NE
                    ARLINGTON, WA 98223


                    METRON AND ASSOCIATES, INC.
                    307 N. OLYMPIC, SUITE 205
                    ARLINGTON, WA 98223


                    NORTH PEAK ASSOCIATES, LLC
                    10512 NE 140TH ST.
                    KIRKLAND, WA 98034


                    OSERAN HAHN, PS
                    10900 NE FOURTH ST, SUITE 1430
                    BELLEVUE, WA 98004


                    PAUL JAY LANDSCAPE ARCHITECT
                    2917 EAST DIVISION
                    MOUNT VERNON, WA 98274


                    PERKL PROPERTIES, LLC
                    9725 32ND ST SE
                    LAKE STEVENS, WA 98258


                    ROBERT A. UNDERHILL PC
                    601 UNION STREET, SUITE 3300
                    SEATTLE, WA 98101




Case 20-11966-TWD   Doc 1   Filed 07/23/20   Ent. 07/23/20 12:04:37   Pg. 38 of 40
                    S.A. NEWMAN FIRM INC.
                    PO BOX 156
                    EVERETT, WA 98206-0156


                    SHAUGHNESSY CAPITAL LLC
                    333 MAMARONECK AVE #291
                    WHITE PLAINS, NY 10605


                    SHERGAR LAND CORP



                    SHERGAR LAND CORP.
                    1610 SE EVERETT MALL WAY
                    EVERETT, WA 98208


                    SNOHOMISH CTY. TREASURER
                    M/S #501
                    3000 ROCKEFELLER AVE.
                    EVERETT, WA 98201


                    SOUND PUBLISHING INC.
                    11323 COMMANDO RD W
                    EVERETT, WA 98204


                    TRINITY REAL ESTATE
                    3720 CARILLON POINT
                    KIRKLAND, WA 98033


                    WASHINGTON STATE DEPT. ECOLOGY
                    PO BOX 47611
                    OLYMPIA, WA 98504-7611




Case 20-11966-TWD   Doc 1   Filed 07/23/20   Ent. 07/23/20 12:04:37   Pg. 39 of 40
                                                               United States Bankruptcy Court
                                                                     Western District of Washington
 In re      Frognal Holdings, LLC                                                                            Case No.
                                                                                    Debtor(s)                Chapter     11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Frognal Holdings, LLC in the above captioned action, certifies that the following is
a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 July 23, 2020                                                         /s/ Christine M. Tobin-Presser
 Date                                                                  Christine M. Tobin-Presser
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Frognal Holdings, LLC
                                                                       Bush Kornfeld LLP
                                                                       601 Union St., Suite 5000
                                                                       Seattle, WA 98101-2373
                                                                       (206) 292-2110 Fax:(206) 292-2104
                                                                       ctobin@bskd.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



             Case 20-11966-TWD                           Doc 1         Filed 07/23/20           Ent. 07/23/20 12:04:37        Pg. 40 of 40
